t c memo united_states tax_court gary james taylor petitioner v commissioner of internal revenue respondent docket no filed date gary james taylor pro_se julie l payne for respondent memorandum opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the tax_year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the sole issue for determination is whether petitioner is entitled to the earned_income_credit for the tax_year this case was submitted fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in monroe washington when the petition in this case was filed during petitioner was incarcerated at the washington state reformatory a penal institution during his incarceration petitioner was employed by washington marketing group inc wmg as a telemarketer for his services petitioner received wages from wmg in the amount of dollar_figure petitioner included this amount in his federal_income_tax return and claimed an earned_income_credit in the amount of dollar_figure petitioner is not entitled to the earned_income_tax_credit he claimed on his tax_return an eligible_individual is allowed an earned_income_credit for the taxable_year in an amount equal to the credit percentage of so much of the taxpayer's earned_income as does not exceed the earned_income amount sec_32 earned_income includes wages salaries tips and other employee compensation sec_32 however earned_income does not include any amount received for services provided by an individual while the individual is an inmate at a penal institution sec_32 the wages reported by petitioner on his income_tax return were compensation_for services provided by petitioner while he was incarcerated therefore this income is not earned_income for purposes of the credit with respect to the earned_income_credit petitioner had no earned_income and is therefore not entitled to the credit decision will be entered for respondent
